Citation Nr: 0910262	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-06 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for residuals of a 
heart attack.  

5. Entitlement to service connection for residuals of a 
stroke.  

6.  Entitlement to service connection for seizures.  

7.  Entitlement to service connection for residuals of cold 
injury to the right upper extremity.  

8.  Entitlement to service connection for residuals of cold 
injury to the left upper extremity.  

9.  Entitlement to service connection for residuals of cold 
injury to the right lower extremity.  

10.  Entitlement to service connection for residuals of cold 
injury to the left lower extremity.  

11.  Entitlement to VA non-service connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Son in Law


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to 
January 1947.  

This appeal arises from a July 2006 rating decision and 
administrative determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issues of service connection for hearing loss, tinnitus, 
PTSD, a heart attack, stroke, seizures and cold injuries to 
the upper and lower extremities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for non-service connected pension benefits.

CONCLUSION OF LAW

Entitlement to VA non-service connected disability pension is 
not authorized. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to non-
service connected disability pension benefits, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

The RO sent a letter to the Veteran in May 2006, which 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

As the issue on appeal is controlled by the veteran's level 
of annual income, there is no medical controversy and 
development of any medical evidence would have no bearing on 
the decision rendered below.  The veteran has provided 
financial information for the period in question, and VA has 
obtained the veteran's annual Social Security Administration 
(SSA) income report.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
The Veteran has also submitted a list of his unreimbursed 
medical expenses.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available or is not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless. See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Relevant Laws and Regulations.  The Secretary shall pay to 
each veteran of a period of war who meets the service 
requirements of this section and who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct, pension at 
the rate prescribed by this section as increased from time to 
time under section 5312.  38 U.S.C.A. § 1521(a) (West 2002)

Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
C.F.R. § 3.23 (b) (2008).  

Basic entitlement exists if the Veteran meets the net worth 
requirements under 38 C.F.R. § 3.274 and does not have an 
annual income in excess of the applicable annual pension rate 
specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3)(v) 
(2008).  

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2002); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272 (2008).  

Unreimbursed medical expenses will be excluded when all of 
the following requirements are met:  (i) They were or will be 
paid by a veteran or spouse for medical expenses of the 
veteran, spouse, children, parents and other relatives for 
whom there is a moral or legal obligation of support;  (ii) 
They were or will be incurred on behalf of a person who is a 
member or a constructive member of the veteran's or spouse's 
household; and  (iii) They were or will be in excess of 5 
percent of the applicable maximum annual pension rate or 
rates for the veteran (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.   38 C.F.R. § 3.272(g) (2008).  

Pension

The Veteran submitted his application for VA benefits in May 
2006.  The Veteran listed his monthly income as $669 and his 
spouse's monthly income as $556, from Social Security.  They 
had no other income.  

Information received from the Social Security Administration 
in May 2006 listed the Veteran's monthly benefit as $783.50, 
and his current payment as $695.00.  His spouse's monthly 
benefit was $627.50, and her current payment amount was 
$539.00.  

In May 2006, the Veteran submitted January 2006 letters from 
the Social Security Administration. They indicated the 
Veteran would receive $783.00 for January 2006 and each month 
thereafter and his spouse would receive $628.00 for January 
2006 and each month thereafter.  

Based on those figures the Veteran's and his spouses yearly 
income is:  

$ 783.50
+ 627.50
$1411.00 a month
X         12
$16,932.00 a year

The maximum annual rate of Improved Disability Pension for a 
Veteran and his Spouse is $13,855.00 a year.  See Veterans 
Benefits Administration Adjudication Procedure Manual (M21-
1), Part I, Appendix B.  

The Veteran completed and returned a Medical Expense Report 
in September 2006.  He listed his expenses as follows:

Medicare (Part B)      $1440.00  a year
Travel Expense 	        84.00
Over the Counter	      199.00
Prescriptions	                  500.00

The RO calculated the Veteran and his spouse's Medicare (Part 
B) as being $2124.00 per year, then added all his other 
unreimbursed expenses for a total of $2907.00.  The amount by 
which this exceeds 5 percent of the maximum annual rate of 
pension is $2215.  [$2907 - (.05 x $13,855)].  When that 
figure is subtracted from the Veteran's household income of 
$16, 932, the result is $14, 717.00.  The Veteran's total 
family income of $14,717.00 exceeds the maximum annual rate 
of pension of $13, 855.00.  

The Veteran is not entitled to a non-service connected 
pension benefits as his income exceeds the maximum annual 
rate for pension.  


ORDER

Entitlement to VA non-service connected disability pension is 
denied.


REMAND

The Veteran contends his hearing loss and tinnitus are 
related to his exposure to gunfire during arms training in 
service.  He testified his tinnitus (and perhaps his hearing 
loss) has been present since service.  An examination of the 
Veteran would be useful to determine whether currently 
claimed disability had its onset as the Veteran is 
contending.  

In addition, the Veteran's initial application identified 
what he considered to be relevant private treatment, and 
treatment at a VA facility in Tulsa.  It appears, however, 
that only VA records from Muskogee have been obtained.  
Attempts to obtain the records of the treatment the Veteran 
originally identified should be accomplished.  

With respect to his claimed cold weather injuries, the 
Veteran contends he sustained these while guarding German 
prisoners in Europe in April 1945.  As it happens, however, 
the Veteran's service records were among those destroyed in 
the 1973 fire at the repository of such records.  The only 
available records are the Veteran's Enlisted Record and 
Report of Separation; the report of the examination conducted 
at the time of his service discharge; his Separation 
Qualification Record; and a 1950 response received by VA to a 
"Request For Army Information."  Information contained in 
these documents strongly suggest the veteran was not in 
Europe prior to June 1946, a year after the end of combat 
operations.  They also show he then departed Europe in early 
December 1946.  

It does appear, however, that the veteran was initially 
drafted into service in February 1945, after which he served 
in the "Army of United States" with "Co. A 72nd ET BN" and 
that he then enlisted in the Regular Army in December 1945, 
after which he served with the 95th Quartermaster Railhead 
Co. in Rheims, France, (evidently between June 1946 and 
December 1946).  Although it would seem unlikely the veteran 
would have been shipped to Europe in April 1945 and sometime 
thereafter returned to the United States with Co. A 72nd ET 
BN, and then turned around and shipped back to Europe in June 
1946, to serve with the 95th Quartermaster Railhead Co., any 
historical information as to the mission of an "ET" 
battalion, and its subordinate companies would be useful in 
rendering a decision in this case.  

Likewise, the Veteran should be asked to submit any 
statements, records, photographs, letters, or other 
documentation the Veteran's has in his possession which would 
provide information about his location and duties during the 
period from February 1945 to December 1945.  

Accordingly, the case is REMANDED for the following actions:

1.  With any necessary assistance from 
the Veteran VA should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran when he 
initially submitted his claim, including 
those of "Dr. Slagle" and "Dr. Fore," 
as well as those from Tulsa VA medical 
facilities.  Records of the Veteran's 
treatment at the Muskogee, VA medical 
facility since 2006 should likewise be 
associated with the claims file.  

2.  Ask the Veteran to provide any 
documentation, such as letters, 
photographs, separation documents for his 
period of service from February 1945 to 
December 1945, statements from service 
members, or travel documents, that would 
indicate of his location and duties 
during his service in 1945.  

3.  Contact the appropriate entity (e.g. 
National Personnel Records Center/ 
National Records Administration), to 
attempt to ascertain the role of the 
"72nd ET" Battalion and its subordinate 
units during the period from February 
1945 to December 1945.  If such 
information cannot be obtained, that fact 
should be documented for the record.  

4.  Arrange for the Veteran to have a VA 
audiological evaluation to determine if 
he has a hearing loss by VA standards 
and/or tinnitus and to take his history 
of exposure to noise.  The claims folder 
should be made available in conjunction 
with the audiological evaluation and 
examination.  After examining the Veteran 
the examiner is asked offer an opinion as 
to whether it is at least as likely as 
not (50 percent probability) any current 
hearing loss and/or tinnitus is related 
to service.  

5.  In the event any medical record that 
is obtained shows the veteran to be 
diagnosed to have PTSD, and/or residuals 
of a cold weather injury, an appropriate 
examination should be scheduled to 
ascertain whether any such diagnosis is 
considered to be related to any events in 
service.  As well, if a diagnosis of PTSD 
or residuals of a cold weather injury is 
reflected in the record, an appropriate 
examination should be conducted to 
ascertain whether a heart attack, stroke 
or seizures was caused by either PTSD or 
the residuals of a cold weather injury.  

6.  If the benefits sought on appeal 
remain denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


